DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitaiton “an impurity configured to remove fluorine bonded to the metal.”  This limitaiton use a functional language.  However this use of functional language in the claim 1 fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  The claims merely recite a description of a problem to be solved or a function or result achieved by the invention, and thus, the boundaries of the claim scope are unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Thus, it is unclear what configuration of an impurity would lead to removing fluorine bonded to the metal.  For the purpose of examination it is considered that having impurity including materials recited in claim 3 would lead to achieving the claimed result.
The term "high concentration layer" in claim 6 is a relative term which renders the claim indefinite.  The term "high concentration layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "locally high" in claim 6 is a relative term which renders the claim indefinite.  The term "locally high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-5 are indefinite due to their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2004/0115929) in view of Schloss (US 9, 754, 824, cited in IDS).
Regarding claim 1, Lim discloses a manufacturing method of a semiconductor device, comprising: forming: a barrier metal layer (Fig.7, numeral 35 (lower layer))) provided on a surface of an insulating layer (11); forming a first metal layer (35) (middle layer) and forming, on a surface of the first metal layer (35), a second metal layer including an identical metal to metal of the first metal layer ([0024]).
Lim does not disclose an impurity configured to remove fluorine bonded to the metal.
Lim however discloses that layers (35) are deposited by atomic layer deposition using WF6 gas and SiH4 gas ([0022]), ([0024]). And Schloss discloses that using SiH4 gases (column 10, lines 10-15) would produce an impurity (column 10, lines 10-15, lines 40-50) configured to remove fluorine bonded to the metal (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lim with Schloss to have an impurity configured to remove fluorine bonded to the metal for the purpose of deposing tungsten containing layer with low resistivity (Schloss, column 1, lines 40-50).
Regarding claim 2, Lim in view of Schloss does not disclose wherein a bond energy between the impurity and the metal is higher than a bond energy between the metal and the fluorine.  
Schloss however discloses depositing tungsten containing film with low concentration of fluorine (column 1, lines 60-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a bond energy between the impurity and the metal is higher than a bond energy between the metal and the fluorine for the purpose of deposing tungsten containing film with low concentration of fluorine (Lin, column 1, lines 60-65).
Regarding claim 3, Schloss discloses wherein the impurity includes at least one of a silicon atom (Si), a boron atom (B), an oxygen atom (O), and a carbon atom (C) (column 10, lines 10-15).  
Regarding claim 4, Lim in view of Schloss does not disclose wherein a concentration of the impurity is uniform in the second metal layer.  
Schloss however discloses depositing tungsten containing film with low concentration of fluorine (column 1, lines 60-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of the impurity for the purpose of deposing tungsten containing film with low concentration of fluorine (Schloss, column 1, lines 60-65).
Regarding claim 5, Lim in view of Schloss does not disclose wherein an impurity concentration in the second metal layer is 1x1019 to 1x1021 atoms/cm3.  
Schloss however discloses depositing tungsten containing film with low concentration of fluorine (column 1, lines 60-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of the impurity for the purpose of deposing tungsten containing film with low concentration of fluorine (Schloss, column 1, lines 60-65).
Regarding claim 6, Lim in view of Schloss does not disclose forming, in the second metal layer, at least one high concentration layer in which a concentration of the impurity is locally high.
Schloss however discloses forming tungsten containing film with low concentration of fluorine (column 1, lines 60-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of the impurity for the purpose of deposing tungsten containing film with low concentration of fluorine (Schloss, column 1, lines 60-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891